r   .




                  THEATTORNEY                 GENERAL
                                OFTEXAS
                              AUSTIN   II.TEXAS



                                April 26, 1961      '

        Honorable Tom Blackwell           OpinionNo. WW-1042
        County Attarney
        Travis County                  Re:~ Whether a minor who has not
        Austin, Texas                       been domiciled in Texas for
                                            a period of one year may be
                                            admitted to a special school
                                            operated by the Board for
                                            Texas State Hospitals and
                                            Special Schools upon appli-
                                            cation of his guardian who
                                            has resided and been domi-
                                            ciled in Texas for more
        Dear Mr. Blackwell:                 than a year?
                 You have requested an opinion as to whether a minor
        who has not been domiciled in Texas for a period of one year
        may be admitted to a special school operated by the,Board for
        Texas State Hospitals and Special SchooWupon   application
        of his guardian who has resided and been domiciled,in~Texas
        for more than a year.
                 Under Article 3871b, Vernon's Civil Statutes, ad-
        mission of a mentally retarded person to a special school
        operated by the Board for Texas State Hospitals and Special
        Schools is effected by an application for the admissionof
        such person "to the Jurisdictionof the Board." Relevant
        portions of Article 3871b are as follows:
                       "Section 1.~ This ,Act may be referred to
                 as 'The Mentally Retarded Persons Act.'
                       "Sec. 2. It is the purpose of this Act
                 to afford mentally retarded Texas oltizens an
                 opportunity to develop to the fullest practi-
                 cable extent the,irrespective mental capacities.
                       " Sec. 3.   As used in this Act:

                       “(1) 'Mentally retarded person' means any
                 person, other than a mentally ill person, so
                 mentally deficient from any cause as to require
Honorable Tom Blackwell, Page 2.   (WW-1042)


         special training, education, supervision, treat-
         ment, care or control for his own or the com-
         munity's welfare.
               "(2) 'Texas citizen' means a person who
         has resided in this State for at least twelve
         months next preceding the date on which deter-
         mination is made of whether he is a Texas citi-
         zen, or a minor whose parent or guardian has
         been domiciled in Texas for a like period.
               "(3) 'Board' means the Board for Texas
         State Hospitals and Special Schools.
               1,. . .

               "Sec. 4. Mentally retarded persons shall
         be admitted to the Jurisdiction of the Board b$
         the procedures prescribed in this Act. . . .
         Section 4 of this Article purports to make admission
to the Jurisdiction of the Board available to any mentally re-
tarded person, as defined in Section 3, Subsection (1). Sec-
tion 2 raises a question as to whether such admission is
limited to a sub-class of mentally retarded persons, namely,
mentally retarded Texas citizens, as Texas citizenship is de-
fined in Section 3, Subsection (2). We need not undertake
to answer that question, since the minor in the present case
is both a Texas citizen, as defined in Subsection (2) of Sec-
tion 3, and a mentally retarded person as mentioned in Sec-
tion 4, and so in any ever&is eligible for admission to the
jurisdiction of the Board upon the proper finding of mental
retardation.
                         S U M~,MA R Y
               A minor who has not been domiciled
               in Texas for a period of one year
               may be admitted to a special school
               operated by the Board for Texas State
               Hospitals and Special Schools upon
               application of his guardian who has
               resided and been domiciled in Texas for
               more than a year.
                               Very truly yours,




LH:hmc:zt
-   .




        Honorable Tom Blackwell, Page   3.   (VW-1042)




        APPROVED:
        OPINION COMMITTEE
        W. V.dSppert, Chairman
        Glenn Brown
        Houghton Brownlee, Jr.
        John Leonarz
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Morgan Nesbitt